IN THE
                         TENTH COURT OF APPEALS

                                 No. 10-14-00327-CV

DEFENSE RESOURCE SERVICES, LLC,
                                                           Appellant
v.

FIRST NATIONAL BANK OF CENTRAL TEXAS,
                                    Appellee



                             From the 170th District Court
                               McLennan County, Texas
                              Trial Court No. 2013-3668-4


                        ORDER ON REHEARING


       Appellant’s motion for rehearing to reinstate appeal is granted. The Court’s

memorandum opinion and judgment, dated January 15, 2015, are withdrawn, and this

appeal is reinstated.

       By our ruling, we should not be understood as condoning the actions and delay

caused by appellant’s counsel’s failure to comply with the rules of appellate procedure.

Counsel should and will be expected to timely file appellant’s brief and comply with all

other appellate deadlines.
                                                        PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed January 29, 2015




Defense Resource Services, LLC v. First National Bank of Central Texas   Page 2